DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022  has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 08/09/2022.  Claims 1, 4, 12, 13, 15 and 16 are now pending in the present application.
Allowable Subject Matter
The indicated allowability of claims 1, 4, 12 and 15 are withdrawn in view of the newly discovered reference(s) to Vikberg (in combination with Shan). Rejections based on the newly cited reference(s) follow.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 12, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHAN (US 20190182718 A1) (hereinafter Shan) in view of Vikberg et al. (US 20200329404 A1) (hereinafter Vikberg).

Regarding claim 1, Shan discloses a method comprising:
receiving a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0098, “the source NG-RAN 308 may send a handover required message to the source AMF 312.”, par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used fifth generation system (5GS) public land mobile network (PLMN) identifier (ID)” (that’s reads on the first information)… The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS… radio voice call continuity (SRVCC) handovers reads on the claimed handover a voice session);
determining a first network function (FIG. 3, SRVCC-IWKF 316) configured to facilitate communication with the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, the mapping EPS security context reads on the claimed facilitate communication; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”);
transmitting, to the first network function, a relocation request comprising second information related to the voice handover request (FIG. 3, par. 0100, “At 5a, the SRVCC-IWKF 316 may send the PS-to-CS request message to the MSC server 320. The PS-to-CS request message may be the same message received from the source AMF 312; however, contents of the message may be updated by the SRVCC-IWKF 316 prior to being sent on to the MSC server 320.” The updated or any change on the message reads on second information); and
receiving, from the first network function, a relocation response indicating completion of a voice handover (FIG.3, par. 0112-0113, “At 10, the MSC server 320 may send a PS-to-CS response message to the SRVCC-IWKF 316… At 11, the SRVCC-IWKF 316 may send a PS-to-CS response message to the source AMF 312”),
wherein the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
However, Shan fails to explicitly disclose wherein the first network function comprises a mobile management entity that communicates with a core network of the second network without at least bearer splitting functionality.
In the same field of endeavor, Vikberg discloses wherein the first network function comprises a mobile management entity (FIG. 1 and FIG. 2 for a Mobile Switching Server (MSS) 170) that communicates with a core network of the second network without at least bearer splitting functionality (FIGS. 1 and 2, par. 0034, “The NF service provider 120, such as e.g. the SRVCCF, supports an Sv-interface towards the MSS 170 and a new interface towards the NF service consumer 130, such as the AMF, which may be realized using service based architecture.”, par. 0066, “In this case the NF service provider 120 may forward the received transparent RAN container towards the MSS 170 in a target legacy RAN, such as e.g. the 2G/3G RAN.”, par. 0011, “The NF service consumer determines, based on the obtained information, that no bearer splitting is to be performed since the handover is performed towards a CS domain in the legacy radio access and core network.”, par. 0055, “4) The NF service consumer 130, such as the AMF, identifies the need to perform, which may herein also be referred to as prepare, SRVCC handover towards the legacy network, such as the 2G/3G network. Since only the CS service is moved to the legacy network there is no need to perform bearer splitting as in EPS, hence there is no need to initiate PS handover from 5G to the legacy network.”, par. 0095).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining there is no bearer splitting is to performed for handover by SRVCC as taught by Vikberg to The SRVCC HO procedure as disclosed by Shan for purpose of determining no bearer splitting is to performed since the handover is performed towards a CS domain in the legacy radio access and core network.

Regarding claim 4, Shan discloses an apparatus (FIG. 3 for AMF 312 and the SRVCC-IWKF 316 or FIG. 1, AMF 112 and SRVCC-interworking function (IWKF) 108; FIG. 10, par. 0181, “a block diagram illustrating components, according to some example embodiments”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”) comprising:
a receiver (FIG. 10, par. 0181, “one or more communication resources 1030”) that receives a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0098, “the source NG-RAN 308 may send a handover required message to the source AMF 312.”, par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used fifth generation system (5GS) public land mobile network (PLMN) identifier (ID)” (that’s reads on the first information)… The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS… radio voice call continuity (SRVCC) handovers reads on the claimed handover a voice session);
a processor (FIG. 10, par. 0181, “one or more processors (or processor cores) 1010”) that determines a first network function configured to facilitate communication with the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, the mapping EPS security context reads on the claimed facilitate communication; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”); and
a transmitter (FIG. 10, par. 0181, “one or more communication resources 1030”) that transmits, to the first network function, a relocation request comprising second information related to the voice handover request (FIG. 3, par. 0100, “At 5a, the SRVCC-IWKF 316 may send the PS-to-CS request message to the MSC server 320. The PS-to-CS request message may be the same message received from the source AMF 312; however, contents of the message may be updated by the SRVCC-IWKF 316 prior to being sent on to the MSC server 320.” The updated or any change on the message reads on second information);
wherein: the receiver receives, from the first network function, a relocation response indicating completion of a voice handover (FIG.3, par. 0112-0113, “At 10, the MSC server 320 may send a PS-to-CS response message to the SRVCC-IWKF 316… At 11, the SRVCC-IWKF 316 may send a PS-to-CS response message to the source AMF 312”); and
the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
However, Shan fails to explicitly disclose wherein the first network function comprises a mobile management entity that communicates with a core network of the second network without at least bearer splitting functionality.
In the same field of endeavor, Vikberg discloses wherein the first network function comprises a mobile management entity (FIG. 1 and FIG. 2 for a Mobile Switching Server (MSS) 170) that communicates with a core network of the second network without at least bearer splitting functionality (FIGS. 1 and 2, par. 0034, “The NF service provider 120, such as e.g. the SRVCCF, supports an Sv-interface towards the MSS 170 and a new interface towards the NF service consumer 130, such as the AMF, which may be realized using service based architecture.”, par. 0066, “In this case the NF service provider 120 may forward the received transparent RAN container towards the MSS 170 in a target legacy RAN, such as e.g. the 2G/3G RAN.”, par. 0011, “The NF service consumer determines, based on the obtained information, that no bearer splitting is to be performed since the handover is performed towards a CS domain in the legacy radio access and core network.”, par. 0055, “4) The NF service consumer 130, such as the AMF, identifies the need to perform, which may herein also be referred to as prepare, SRVCC handover towards the legacy network, such as the 2G/3G network. Since only the CS service is moved to the legacy network there is no need to perform bearer splitting as in EPS, hence there is no need to initiate PS handover from 5G to the legacy network.”, par. 0095).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining there is no bearer splitting is to performed for handover by SRVCC as taught by Vikberg to The SRVCC HO procedure as disclosed by Shan for purpose of determining no bearer splitting is to performed since the handover is performed towards a CS domain in the legacy radio access and core network.
Regarding claim 12, Shan discloses a method comprising:
receiving, at a single radio voice call continuity interworking function (FIG. 3, SRVCC-IWKF 316), a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316.” par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used fifth generation system (5GS) public land mobile network (PLMN) identifier (ID)” (that’s reads on the first information)… The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS… radio voice call continuity (SRVCC) handovers reads on the claimed handover a voice session);
mapping security context information to second information used by the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, par. 0101, “the SRVCC-IWKF 316 may generate a UTRAN CS security context from the mapped EPS security context that was included in the PS-to-CS message received from the source AMF 312.”); and
selecting a mobile switching center server configured to facilitate voice handover in the second network based on the first information (FIG. 3, par. 0101-0106, “The SRVCC-IWKF 316 may send the UTRAN CS security context to the MSC server 320 in the PS-to-CS request message sent at 5a… At 5b, the MSC server 320 may send a prepare handover message to the target MSC 324. If the MSC server 320 receives the UTRAN CS security context in the PS-to-CS request message received from the SRVCC-IWKF 316, the MSC server 320 may send the UTRAN CS security context to the target MSC 320 in the prepare handover message”).
However, Shan fails to explicitly disclose wherein the first network function comprises a mobile management entity that communicates with a core network of the second network without at least bearer splitting functionality.
In the same field of endeavor, Vikberg discloses wherein the first network function comprises a mobile management entity (FIG. 1 and FIG. 2 for a Mobile Switching Server (MSS) 170) that communicates with a core network of the second network without at least bearer splitting functionality (FIGS. 1 and 2, par. 0034, “The NF service provider 120, such as e.g. the SRVCCF, supports an Sv-interface towards the MSS 170 and a new interface towards the NF service consumer 130, such as the AMF, which may be realized using service based architecture.”, par. 0066, “In this case the NF service provider 120 may forward the received transparent RAN container towards the MSS 170 in a target legacy RAN, such as e.g. the 2G/3G RAN.”, par. 0011, “The NF service consumer determines, based on the obtained information, that no bearer splitting is to be performed since the handover is performed towards a CS domain in the legacy radio access and core network.”, par. 0055, “4) The NF service consumer 130, such as the AMF, identifies the need to perform, which may herein also be referred to as prepare, SRVCC handover towards the legacy network, such as the 2G/3G network. Since only the CS service is moved to the legacy network there is no need to perform bearer splitting as in EPS, hence there is no need to initiate PS handover from 5G to the legacy network.”, par. 0095).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining there is no bearer splitting is to performed for handover by SRVCC as taught by Vikberg to The SRVCC HO procedure as disclosed by Shan for purpose of determining no bearer splitting is to performed since the handover is performed towards a CS domain in the legacy radio access and core network.
Regarding claim 13, as applied to claim 11 above, Shan discloses a wherein the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
Regarding claim 15, Shan discloses apparatus (FIG. 3 for AMF 312 and the SRVCC-IWKF 316 or FIG. 1, AMF 112 and SRVCC-interworking function (IWKF) 108; FIG. 10, par. 0181, “a block diagram illustrating components, according to some example embodiments”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”) comprising:
a receiver (FIG. 10, par. 0181, “one or more communication resources 1030”) that receives, at a single radio voice call continuity interworking function (FIG. 3, SRVCC-IWKF 316), a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316.” par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used fifth generation system (5GS) public land mobile network (PLMN) identifier (ID)” (that’s reads on the first information)… The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS… radio voice call continuity (SRVCC) handovers reads on the claimed handover a voice session); and
a processor (FIG. 10, par. 0181, “one or more processors (or processor cores) 1010”) that:
maps security context information to second information used by the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, par. 0101, “the SRVCC-IWKF 316 may generate a UTRAN CS security context from the mapped EPS security context that was included in the PS-to-CS message received from the source AMF 312.”); and
selects a mobile switching center server configured to facilitate voice handover in the second network based on the first information (FIG. 3, par. 0101-0106, “The SRVCC-IWKF 316 may send the UTRAN CS security context to the MSC server 320 in the PS-to-CS request message sent at 5a… At 5b, the MSC server 320 may send a prepare handover message to the target MSC 324. If the MSC server 320 receives the UTRAN CS security context in the PS-to-CS request message received from the SRVCC-IWKF 316, the MSC server 320 may send the UTRAN CS security context to the target MSC 320 in the prepare handover message”).
However, Shan fails to explicitly disclose wherein the first network function comprises a mobile management entity that communicates with a core network of the second network without at least bearer splitting functionality.
In the same field of endeavor, Vikberg discloses wherein the first network function comprises a mobile management entity (FIG. 1 and FIG. 2 for a Mobile Switching Server (MSS) 170) that communicates with a core network of the second network without at least bearer splitting functionality (FIGS. 1 and 2, par. 0034, “The NF service provider 120, such as e.g. the SRVCCF, supports an Sv-interface towards the MSS 170 and a new interface towards the NF service consumer 130, such as the AMF, which may be realized using service based architecture.”, par. 0066, “In this case the NF service provider 120 may forward the received transparent RAN container towards the MSS 170 in a target legacy RAN, such as e.g. the 2G/3G RAN.”, par. 0011, “The NF service consumer determines, based on the obtained information, that no bearer splitting is to be performed since the handover is performed towards a CS domain in the legacy radio access and core network.”, par. 0055, “4) The NF service consumer 130, such as the AMF, identifies the need to perform, which may herein also be referred to as prepare, SRVCC handover towards the legacy network, such as the 2G/3G network. Since only the CS service is moved to the legacy network there is no need to perform bearer splitting as in EPS, hence there is no need to initiate PS handover from 5G to the legacy network.”, par. 0095).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining there is no bearer splitting is to performed for handover by SRVCC as taught by Vikberg to The SRVCC HO procedure as disclosed by Shan for purpose of determining no bearer splitting is to performed since the handover is performed towards a CS domain in the legacy radio access and core network.
Regarding claim 16, as applied to claim 15 above, Shan discloses wherein the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642